Citation Nr: 0717153	
Decision Date: 06/08/07    Archive Date: 06/18/07

DOCKET NO.  04-42 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for a left wrist disorder, including for 
recurrent left wrist pain secondary to non-boning union of 
fracture left carpal navicular.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel





INTRODUCTION

The veteran had active service from July 1984 until February 
1985.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2003 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico.


REMAND

The veteran seeks service connection for a left wrist 
disorder, including recurrent left wrist pain secondary to 
non-boning union of fracture left carpal navicular.  A review 
of the record indicates that the veteran was previously 
denied service connection for this disorder by a September 
1985 rating decision, and was notified of the decision and of 
his appellate rights.  This decision was not appealed within 
one year of the mailing of the decision, and represents a 
final decision. 38 C.F.R. 
§ 20.1103. 

The Board is required to ensure that VA's "duty to notify" 
and "duty to assist" obligations have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2006).  A preliminary review of the record discloses a need 
for further development prior to final appellate review. 
Specifically, the Board finds that VA's duty to notify was 
not completely satisfied in this case.  

In cases such as this one, to reopen a claim, VA must also 
examine the bases of the prior claim denial and advise the 
veteran as to what evidence and information is necessary to 
reopen and to substantiate his claim.   Kent v. Nicholson, 20 
Vet. App. 1 (2006).  Although the veteran received 
notification letters dated in May and June of 2003, these 
letters failed to comply with the holding in Kent, by not 
informing the veteran of the bases for his prior claim 
denial.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.  Accordingly, the case is 
REMANDED for the following action: 

The RO/AMC will advise the claimant of 
what evidence would substantiate his 
petition to reopen his claim of service 
connection for a left wrist disorder, 
including recurrent left wrist pain 
secondary to non-boning union of 
fracture left carpal navicular, denied 
in a September 1985 rating decision.  
The RO/AMC should comply with the Kent 
ruling, and advise the claimant of the 
evidence and information necessary to 
reopen and substantiate the claim.  The 
RO/AMC will also comply with any 
directives of the Veterans Benefits 
Administration and advise the veteran 
of the element or elements required to 
substantiate service connection, found 
insufficient in the September 1985 
denial.  

When the development requested has been completed, the case 
should again be reviewed by the RO/AMC on the basis of the 
additional evidence. If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The veteran has the right to submit additional evidence and 
arguments on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of 


Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2002).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



